Citation Nr: 1759386	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

The Veteran and his wife testified at a Board hearing in September 2017 before the undersigned Veterans Law Judge.  The Veteran and his wife also testified in January 2017 at a hearing before a decision review officer at the RO.  


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's duties at the Takhli Royal Thai Air Force Base (RTAFB) during the Vietnam era took him at or near the base perimeter, and herbicide agent exposure is accepted on a facts found basis. 

2.  The Veteran has a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II is presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the evidence in support of the claim is in relative balance with the weight of the evidence against the claim.  In either event the Veteran will prevail.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's medical records first show a diagnosis of diabetes mellitus, type II in April 2008.  The Board acknowledges that the Veteran has a current diagnosis of diabetes mellitus, type II. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

Under 38 C.F.R. § 3.309 (e), a presumption of service connection arises for a Vietnam Veteran (presumed exposed to an herbicide agent) who develops one of several enumerated conditions associated with herbicide agent exposure, to include diabetes mellitus, type II.  The enumerated diseases shall be service connected, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. §3.309 (e).

In this case, the Veteran contends, but the documented record does not confirm, that he had service in the Republic of Vietnam in the form of 5 TDY missions to Tan Son Nhut Air Base from during the time he was stationed at Takhli Royal Thai Air Force Base (RTAFB) from October 1966 to November 1967.  He also claims that he was exposed to herbicide agents during his service in at Takhli.  See, BVA Hearing, September 2017; also DRO Hearing, January 2017. 

The Board first notes that attempts by VA and the Veteran and his wife to document the TDY missions to Vietnam have proven unsuccessful.  It was noted in the testimony though that there could still be avenues to explore should verification of such service prove necessary.  

Nonetheless, the Board will address the Veteran's assertions as to exposure in Thailand.  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA concedes herbicide agent exposure may have occurred for United States Air Force Veterans who served in Thailand during the Vietnam era at certain RTFABs, to include Takhli RTAFB, if they served as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  The herbicide may have been the designated herbicides and their designated agents (sometimes termed tactical herbicide) or commercial/agricultural herbicides generally available to base personnel.  See, VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b. 

The Veteran was part of the 355th Tactical Fighting Wing (TFW), the 355th Field Maintenance Squadron (FMS) operating at the Air Force Base at Takhli RTFAB.  The 355th TFW flew combat missions over North Vietnam during the period from July 1966 to June 1967 (period checked by VA in relation to this claim).  The FMS provided maintenance support and specialist assistance to other maintenance activities.  The FMS also dispatched all assigned powered Aerospace Ground Equipment (AGE) and performed maintenance, inspection and service for all AGE.  The Veteran's service personnel record (SPRs) explicitly show he served at Takhli RTAFB, and indicates he was an AGE repairman with the 355th FMS.  He received medals to include the Vietnam Service Medal and Republic of Vietnam Campaign medal.  See Defense Personnel Records Information Retrieval System April 2017 report, DD form 214, SPRs.  

Per his military personnel record, the Veteran's military occupational specialty (MOS) was AGE repairman.  As the Veteran did not work with Air Force security, the Board must determine, based on evidence of daily work duties, performance evaluation reports, or other credible evidence whether the Veteran's regular duties placed him on or near the perimeter of the base. 

VA has been unable to document or verify that the Veteran was exposed to the designated herbicide agents while serving at Takhli RTAFB or that his duties required him to be on or near the perimeter of the base.  

Nevertheless, in written correspondence and testimony before the undersigned and the DRO, the Veteran has stated that his duties at Takhli RTAFB caused him to daily be at the perimeter of the base and often in the same place as the security officers.  He has testified that the airstrip where airplanes took off and landed was at the far edge of the base and that most of his work took place at the end of the strip waiting with the equipment for the aircraft that needed repair.  He was required to remain with the equipment at the perimeter for repairs and maintenance all day during the flights.  He witnessed the spraying of vegetation around the perimeter.  The Board acknowledges that the Veteran is competent to describe the conditions of his service and finds that his statements are credible. 

In considering the Veteran's MOS of AGE repairman, his active service at the Takhli RTAFB during the Vietnam War era, and his statements and testimony of performing his duties with planes and equipment on the flight line near the perimeter of the base, the evidence is at least in relative equipoise as to whether the Veteran served near the perimeter of the base.  Therefore, the Board will resolve all doubt in favor of the Veteran in finding that he worked near the Takhli RTAFB perimeter.  Accordingly, his exposure to herbicide agents in Thailand is found on a factual basis.  See, VA Adjudication Procedures Manual, M21-1. 

As mentioned above, the Veteran has had a diagnosis of diabetes mellitus, type II since 2008.  Diabetes mellitus, type II is one of the conditions presumed to be related to herbicide agent exposure under 38 C.F.R. § 3.309 (e).  Therefore, as Board has found the Veteran was exposed to herbicide agents in service, service-connection for diabetes mellitus, type II is presumed.  The benefit sought on appeal is allowed.


ORDER

Service connection for diabetes mellitus, type II is granted. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


